Citation Nr: 1746217	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals of a right knee medial meniscus injury.

2.  Entitlement to a disability rating greater than 10 percent for left knee strain, status post medical meniscectomy.

3.  Entitlement to an effective date prior to November 7, 2011 for the award of a total rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to November 7, 2011 for the award of eligibility to Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr. - Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeals from  August 2013 and June 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  Specifically, the August 2013 rating decision, in part, continued separate 10 percent ratings for each of the Veteran's service-connected knee disabilities.  The June 2015 rating decision, in part, granted a TDIU and DEA benefits effective November 7, 2011.

With regard to the increased rating issues, in August 2016, the Board, in part, denied ratings in excess of 10 percent for the Veteran's service-connected knee disabilities.  The Veteran appealed this portion of the decision to the United States Court of Appeals for Veterans Claims (the Court). In an April 2017 Joint Motion for Partial Remand (JMPR), the Court vacated that part of the Board's decision which denied higher ratings for the Veteran's residuals of a right knee medial meniscus injury and left knee strain, status post medical meniscectomy and remanded these issues to the Board for additional development.  Significantly, the August 2016 Board decision also granted a separate 10 percent rating for left knee strain with removal of semilunar cartilage effective August 1, 2010.  However, the JMPR does not address this award and is, thus, not for consideration at this time.

Also, in August 2016 the Board remanded the issues of entitlement to service connection for kidney disabilities and sleep apnea as well as the issue of entitlement to a higher rating for bilateral plantar fasciitis, for additional development and readjudication.  The Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, these issues are not properly before the Board at this time. 

Regarding the earlier effective date issues, in a September 2017 rating decision, the RO discontinued the Veteran's awards of TDIU and DEA effective October 1, 2017

The issues of entitlement to higher ratings for the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The severance of the Veteran's TDIU renders moot the questions of entitlement to an effective date earlier than November 7, 2011 for the award of a TDIU.

2.  The severance of the Veteran's DEA benefits renders moot the questions of entitlement to an effective date earlier than November 7, 2011 for the award of DEA benefits.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an effective date earlier than November 7. 2011, for the award of a TDIU have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The requirements to establish entitlement to an effective date earlier than November 7. 2011, for the award of DEA benefits have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As above, in a June 2015 rating decision, the RO granted a TDIU as well as eligibility to DEA benefits, each effective November 17, 2011, the date he met the schedular requirements for TDIU.  There is also no suggestion that prior to November 17, 2011, he was unemployable solely due to service-connected disabilities; hence referral for extraschedular consideration was not warranted.  The Veteran disagreed with the effective date assigned for such awards in September 2015.  A statement of the case was issued in November 2015 and the Veteran perfected an appeal of these issues in December 2015.  Subsequently, in an April 2017 rating decision, the RO proposed to discontinue TDIU/DEA eligibility based on the Veteran's failure to submit appropriate paperwork to substantiate these awards.  Thereafter, in a September 2017 rating decision, the RO discontinued the Veteran's awards of TDIU and DEA effective October 1, 2017.  See 38 C.F.R. § 3.105.  As entitlement to a TDIU/DEA benefits has been severed, the issues of entitlement to earlier effective dates for these awards is now moot because a retroactive increase or additional benefit cannot be awarded after basic entitlement has been terminated. 38 C.F.R. § 3.400(o)(1).


ORDER

An effective date earlier than November 7, 2011, for the award of a TDIU is denied.

An effective date earlier than November 7, 2011, for the award of DEA benefits is denied.


REMAND

Although the Board regrets the additional delay, the April 2017 JMPR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the August 2016 decision.

With regard to the bilateral knee issues, the Board notes that these such disabilities were last examined in August 2013.  In a subsequent February 2015 VA treatment record, the Veteran reported an increase in bilateral knee symptomatology and he was given steroid injections in both knees.  Three months later, in June 2015, the Veteran again received steroid injections in both his left and right knees.  As such, more contemporaneous examinations should be given.  

Also, the August 2013 VA examination showed active range of motion findings but does not include passive range of motion findings and/or in weight-bearing and nonweight-bearing.  The Board observes that a new precedential opinion that directly affects this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, the August 2013 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above.

Furthermore, the Court recently clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disabilities.  The Court explained that case law and VA guidelines anticipate that VA examiners must offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of Veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court went on to note that an examination is inadequate when, even though the Veteran was not experiencing a flare at the time of the examination, it failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the Veteran's flares by alternative means.  See Sharp v. Shulkin, slip op. No. 16-1305 (Sept. 6, 2017).  While the August 2013 VA examiner found that the Veteran had no additional limitation of range of motion of the knees due to pain, weakness, fatigability, or incoordination during flare-ups, it is unclear whether the examiner considered the frequency, duration, characteristics, severity, and functional loss, regarding the Veteran's flares by alternative means.   As such, further medical opinion is necessary regarding the issue of additional functional loss during flare-ups.  

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in September 2017.  Therefore, all outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his bilateral knee disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from September 2017 to the present.  All reasonable attempts should be made to obtain any identified records.

2. Schedule the Veteran for a new examination of his knees to determine the current severity of his bilateral  knee disabilities.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both knees in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of either knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of either knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in either knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

The examiner is asked to specifically note whether the Veteran has experienced flare-ups at any point during the appeal period beginning February 2013 and, if so, address any additional limitation of motion during such flare-ups.  

Whether or not the Veteran is experiencing a flare at the time of the examination, the examiner must offer a flare opinion based on estimates derived from information procured from all relevant sources of record, including lay statements of the Veteran.

A complete rationale for any opinions expressed should be provided. 

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


